Mary Ellen Barbera, Chief Judge
Upon consideration of the Petition for Reinstatement of Sung Kook Chun, Bar Counsel's consent thereto, and the record herein, it is the 12th day of December, 2018, by the Court of Appeals of Maryland;
ORDERED, that the Petition be, and the same hereby is, GRANTED; and it is further
ORDERED, that Sung Kook Chun is reinstated as a member of the Bar of Maryland; and it is further
ORDERED, that the Clerk of the Court shall replace the name of Sung Kook Chun upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this state.